Howard W. Donnelly v. Commissioner.Howard W. Donnelly v. CommissionerDocket No. 27379.United States Tax Court1951 Tax Ct. Memo LEXIS 199; 10 T.C.M. 598; T.C.M. (RIA) 51172; June 13, 19511951 Tax Ct. Memo LEXIS 199">*199  Respondent's determination that petitioner's parents were not properly to be classified as petitioner's dependents sustained for failure of proof.  Howard W. Donnelly, pro se.  Joseph Landis, Esq., for the respondent.  VAN FOSSAN Memorandum Opinion VAN FOSSAN, Judge: Respondent determined a deficiency of $210 in petitioner's income tax for 1946 as a consequence of his disallowance of petitioner's claim of his father and mother as dependent. The respondent concedes that petitioner's parents come within the statutory definition of dependents. 1 He also states on brief that he does not contend that either of the parents had income of $500 or more during 1946. 2 His affirmative contention is that petitioner has not shown that he furnished more than one-half of the support of the parents. 3 He advances in support of his position that the record does not prove the cost of their support; that there is a failure of proof of the cost of food, clothing, medical expenses, entertainment and other items comprehended within the word "support." Absent such proof as the basis for comparative measurement of petitioner's contribution, respondent asks judgment. 1951 Tax Ct. Memo LEXIS 199">*200  The record in the case is very meager and, after sympathetic consideration, we are obliged to sustain the respondent. To do anything else would require unwarranted assumptions and sheer speculation. The record does not enable us to hold that respondent's action was unwarranted. Decision will be entered for the respondent.  Footnotes1. Section 25(b)(3)(D), I.R.C.↩2. Section 25(b)(1)(C), I.R.C.↩3. Section 25(b)(3), I.R.C.↩